Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ Response to Election/Restriction filed June 16, 2022. As filed, claims 84-117 are pending. Claims 1-83 are cancelled. 
Priority
This application filed 09/22/2020 Claims Priority from Provisional Application 62904017, filed 09/23/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/22/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claims 84-113 and 117 drawn to compounds of formula (I) and the species of the formula (I) with wherein R2 is C16 saturated aliphatic chain and R1 is C15  saturated aliphatic chain in the reply filed on 7/30/2019 is acknowledged.  
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula (1) in instant claims. The claims have been searched in their entirety.
Allowable Subject Matter
Claims 84-113 and 117 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claims 114-116  directed a method of using the allowable product, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 3/24/2022 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 84-117 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed 8-cyanoquinoline compounds of formula (1) and (1a) and the method of inhibiting cell growth, comprising contacting a cell with
a compound or pharmaceutically acceptable salt thereof according to claim 84 or claim
112, are novel and non-obvious over the prior art. 
The closest prior art is US 20180179183 A1 by Crew et al. (cited by Applicants in IDS), which teach bifunctional compounds comprising a target protein binding moiety and an E3 ubiquitin ligase binding moiety of formula as listed in Fig 2  as modulators of targeted ubiquitination and methods of use such compounds for the treatment or amelioration of a disease, e.g., cancer.
This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed cyanoquinoline compounds of formula (1) or (1A)  with substituents as defined by variables R5, R6, R7. R8, Rs, X1-X4, m,o, n, L, or species of claim 112.  The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as therapeutic in treatment of cancer. There is no motivation in the prior art to modify the prior art compounds to arrive the compounds of the present invention with a reasonable expectation of success.   Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
In view of examiner amendment above, claims 84-117 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622